ACCEPTED
                                                                                                      01-15-00275-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                10/14/2015 5:22:06 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK

                        IN THE FIRST COURT OF APPEALS
                               Sitting at Houston, TX
                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
                                    NO. 01-15-00275-CR                        HOUSTON, TEXAS
                                                                          10/14/2015 5:22:06 PM
                                                                          CHRISTOPHER A. PRINE
                                  WALTER BALLARD,                                  Clerk
                                     Appellant,

                                            Versus

                             THE STATE OF TEXAS,
                                     Appellee.
                    Appeal from the 183rd Judicial District Court
                     Harris County, Texas- Cause No. 1390115
                      Honorable Vanessa Velasquez Presiding

           MOTION TO WITHDRAW AS ATTORNEY OF RECORD

TO THE HONORABLE JUSTICES OF
THE FIRST COURT OF APPEALS:
       COMES NOW MAVERICK RAY, the attorney of record for Defendant in the above styled and

numbered cause and moves the Court to be allowed to withdraw as the Defendant’s attorney of record

and would show the court the following:

                                                    I.

       As of a letter received by undersigned Counsel, Maverick Ray on October 13, 2015 that was

written on October 7, 2015 and mailed to undersigned Counsel from the Michaels Unit in Tennessee

Colony, TX by the Appellant Walter Harvey Ballard Jr., the contents of that letter have shown Counsel

that there is an irreconcilable conflict of interest between both Appellant and Defense counsel. Appellant

has expressed intentions that undersigned counsel no longer work on Appellant’s appeal and agrees with

Counsel withdrawing from this case.

       WHEREFORE, the undersigned counsel prays that he be allowed to withdraw as attorney of
record for the Defendant in this case.

                                          Respectfully Submitted,

                                         /s/ Maverick J. Ray

                                         MAVERICK RAY
                                         1419 Franklin ST.
                                         Houston, Texas 77002
                                         Telephone: (281) 947-2007
                                         Facsimile: (713) 714-2225
                                         SBN: 24080451
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing motion has
been this day hand delivered or sent via facsimile, to the following:

Hon. Vanessa Velasquez
Presiding Judge 183rd District Court
1201 Franklin – 18th Floor Houston, Texas 77002 	 
Fax: (713) 755-4882

Chris Daniel 	 
Harris County District Clerk 1201 Franklin,
3rd Floor, Suite 3138 	 
Harris County Criminal Justice Center Houston, Texas 77002 	 

Alan Curry 	 
Chief of Harris County District Attorney’s Office Appellate Division 
1201 Franklin, 6th Floor, Suite 600
Harris County Criminal Justice Center
Houston, Texas 77002

Dated: September 25, 2015

                             /s/ Maverick J. Ray
                                  Maverick J. Ray
                       IN THE FIRST COURT OF APPEALS
                              Sitting at Houston, TX

                                  NO. 01-15-00275-CR

                                 WALTER BALLARD,
                                    Appellant,

                                           Versus

                               THE STATE OF TEXAS,
                                     Appellee.

            ORDER ON MOTION TO WITHDRAW AS ATTORNEY OF RECORD

       Came on to be considered the motion of MAVERICK RAY to withdraw as attorney of record for

Defendant. Having consent to the motion and it is hereby



________GRANTED.



________DENIED.



IT IS SO ORDERED.



SIGNED ON ____________________, 20_____.



                                                  ____________________________________
                                                  JUDGE PRESIDING